Citation Nr: 0531882	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) from August 30, 2000, 
to February 19, 2001, and in excess of 50 percent disabling 
from April, 2001.  

(The veteran had a maximum 100 percent rating during the 
intervening period from February 20, 2001, through March 31, 
2001, pursuant to 38 C.F.R. § 4.29.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972 and from April 1973 to March 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
The appeal ensued following a March 2001 rating decision.  At 
that time, service connection for PTSD was granted, and a 30 
percent rating was assigned.  In a September 2001 decision, 
the RO assigned a temporary total rating pursuant to 
38 C.F.R. § 4.29 from February 20, 2001, through March 31, 
2001.  An increased evaluation of 50 percent was assigned, 
effective from April 1, 2001.  In January 2004, the case was 
remanded by the Board for additional evidentiary development.  
The development has been completed, and the issue is before 
the Board once again.  

For purposes of clarity, the issue is now classified as on 
the title page of this decision.  Essentially, it is pointed 
out that there are two issues before the Board.  As the 
veteran expressed disagreement with the initial evaluation 
assigned, Fenderson v. West, 12 Vet. App. 119 (1999) is 
applicable.  Fenderson contemplated "staged ratings" for 
discrete intervals based on changes in levels of 
symptomatology.  Thus, the first issue is whether an initial 
rating in excess of 30 percent was warranted from the initial 
grant of service connection on August 30, 2000, through 
February 19, 2001.  As reflected below in this decision, the 
veteran was admitted to a VA facility on February 20, 2001.  
A temporary total rating was assigned through March 31, 2001.  
The other question before the Board involves the period of 
time after his release.  Specifically, whether a rating in 
excess of 50 percent is warranted from April 1, 2001.  


FINDINGS OF FACT

1.  From August 30, 2000, through February 19, 2001, the 
veteran's PTSD was characterized by subjective complaints of 
sleep disturbance, hypervigilance, increased startle 
response, flashbacks, anger and temper management problems 
and some social isolation.    

2.  From April 1, 2001, the veteran's PTSD has been 
characterized by subjective complaints of increased sleep 
disturbance with combat-related nightmares, hypervigilance, 
increased startle response, flashbacks, anger and temper 
management problems, some problems with concentration, and 
isolation from others.  There is no evidence of psychosis, 
loosening of association, or hallucinations.  


CONCLUSIONS OF LAW

1.  From August 30, 2000, to February 19, 2001, the criteria 
for an initial disability evaluation in excess of 30 percent 
for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2005).  

2.  From April 1, 2001, the criteria for a rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, DC 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in March 2001, prior to the rating decision in which service 
connection was established for PTSD and a grant of 30 percent 
was awarded.  As the veteran appealed, his claim remained 
open.  Subsequently, he was issued an additional VCAA letters 
in July 2001, October 2004, and November 2004.  Moreover, a 
SSOC dated in June 2005 also included discussion of the VCAA 
laws and regulations.  These documents specifically advised 
him as to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, these documents 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulations.  The record in this case includes service 
medical records, post service VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Additional examination was requested by the Board in 
a 2004 remand, and the resulting examination report is of 
record.  Additional exam is not necessary.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Historical Background

The veteran filed a claim for PTSD in August 2000.  He 
reported depression and anxiety.  When examined by VA in 
December 2000, he continued to describe depression, chronic 
anxiety, and panic attacks.  He also reported sleep 
impairment and said that he had nightmares about once per 
week.  In the past, he had had nightmares about twice per 
week, but he was taking Paxil which had helped to some 
degree.  He also complained of increased startle response.  
The veteran said that he was a loner and that he had 
flashbacks about once per week.  They had been more frequent 
in the past.  He reported feelings of paranoia and anger and 
temper management problems.  He had trouble getting along 
with his step-daughter, in particular.  He complained of 
concentration and memory problems.  He worked as an inspector 
in the oil fields.  He was married to his third wife, and the 
marriage was going well.  He gave a history of past alcohol 
abuse.  It was noted that the veteran participated in 
considerable combat situations during his time in service.  

On exam, the veteran's affect was appropriate, and his mood 
was euthymic.  His speech was coherent, and his thought 
processes were linear.  There was no evidence of psychosis, 
and no loosening of association.  There was no suicidal, 
homicidal, or paranoid ideation evident.  He was oriented 
times four and had good and recent memory.  His insight and 
judgment were fair to good.  Chronic PTSD was diagnosed.  His 
Global Assessment of Functioning (GAF) scale score was 55.  

Subsequently dated VA records show that the veteran was seen 
at a VA facility in January 2001 for psychiatric complaints.  
It was noted that this was a pre-admission form for 
admittance to a PTSD day care program.  His GAF score was 
listed as 45.  He was admitted to the program and 
hospitalized on February 21, 2001.  GAF scores on the first 
two days ranged from 35 to 38.  He was released on March 29, 
2001.  As reported earlier, the veteran was awarded a 
temporary total rating for this period of hospitalization - 
from February 2, 2001, through March 31, 2001.  

When examined by VA in August 2001, it was noted that the 
veteran continued to work as a technician for an oil and gas 
company.  Since his release from the VA hospital, there had 
been improvement in symptoms of controlling his anger and 
temper.  He was not drinking alcohol.  After his release, he 
was reassigned to administrative office work.  Since these 
changes had occurred, he had felt very uncomfortable working 
around others and had had interpersonal difficulties.  He 
felt more nervous and angry, but he had been able to control 
his temper.  Prior to this reassignment, his work had 
primarily included field work which he had done by himself.  
He said that he had also been able to control his alcohol 
abuse.  On mental status examination, he was calm and 
cooperative.  His speech was normal, and his thought 
processes were linear and coherent.  His thought content was 
remarkable only for thoughts about his combat experience with 
occasional nightmares with frequency of about twice per week.  
He denied hallucinations or suicidal or homicidal ideation.  
He was alert and oriented times four.  His attention and 
concentration and insight and judgment were fair.  Memory was 
intact.  PTSD was the diagnosis and GAF assessment was 55.  
This assessment was also listed as the best score in the past 
year.  The veteran continued to be treated at the VA 
facility.  

A VA treatment record dated in January 2002 reflects that the 
veteran's PTSD symptoms were controlled by the use of Paxil.  
Subsequently dated VA records show that he continued to be 
seen at the VA facility and in August 2003, it was noted that 
he continued to work full-time and did field inspections.  He 
watched television, surfed the internet, and rode his 
motorcycle.  His mood appeared mildly depressed.  His thought 
content and speech were unremarkable.  He did have some 
nightmares and intrusive thoughts.  His GAF score was 65.  In 
December 2003, his GAF assessment was again noted to be 65.  

In January 2004, the Board remanded the claim for additional 
evidentiary development, to include a contemporaneous 
examination.  

Records subsequently added to the claims file include a VA 
outpatient treatment record dated in May 2004.  This record 
reflects that the veteran's goal was to maintain current 
personal and relationship stability with his wife and step 
daughter.  He reported irritability and secondary work 
problems.  His treatment progress was listed as good.  His 
GAF assessment was 58.  

In early October 2004, it was noted that the veteran showed 
significant progress in all spheres with continuing PTSD 
symptoms, but with calming acceptance.  He described the 
repairing of relationships with his step-daughter and 
reported close ties to family and friends.  When examined by 
VA later in October 2004, however, the veteran reported 
worsening sleep disturbance with combat-related nightmares 
occurring about twice per week.  He also complained of 
worsening hypervigilance and paranoia and increased startle 
response.  There were no hallucinations, but he did report 
flashbacks.  There was increased depression and anxiety, and 
he described positive suicidal ideation.  There was increased 
anger and temper, and he was positive for homicidal ideation.  
His participation in fist fights was noted.  The veteran 
complained of worsening social isolation.  He had no close 
friends and no social life, except for his wife.  He did not 
like crowds, and he reported worsening memory and 
concentration problems.  It was noted that he had been on 
Paxil for a number of years, and had, until recently, been 
seen on an ongoing basis at a VA facility.  

The veteran said that after his hospitalization in 2001, he 
was placed on administrative work that lasted about 2 years.  
Now, he was slowly being allowed back in the field.  He 
reported some trouble at work, to include getting along with 
others.  It was noted that he was now on his fourth marriage.  
He had no hobbies, and his interest had decreased in 
woodworking and in riding his motorcycle.  He did watch 
television, did some walking alone, and accomplished some 
chores.  

On mental status exam, his affect was depressed and anxious.  
His mood was depressed and anxious.  His speech was coherent, 
and there was no loosening of associations.  No suicidal, 
homicidal or paranoid ideation was evident.  He was oriented 
times four and exhibited good recent and remote memory.  He 
had good recall.  His cognitive function was grossly intact, 
and his insight and judgment were fair to good.  Chronic PTSD 
was noted, and his GAF score was assessed as 50.  The 
examiner noted that she reviewed the claims file.  She opined 
that the veteran's symptoms had worsened since his last 
evaluation.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, effective November 
7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication. - 
0 percent.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Analysis

Following a review of all pertinent medical evidence of 
record in light of the above criteria, the Board finds that 
since the effective date of the grant of service connection, 
and prior to February 20, 2001, the award of an initial 30 
percent evaluation was appropriate.  

It is the Board's conclusion that the evidence shows that 
during this period the veteran's PTSD was characterized by 
subjective complaints of sleep disturbance, hypervigilance, 
increased startle response, flashbacks, anger and temper 
management problems and some social isolation.  Objectively, 
there was no evidence of psychosis, loosening of association, 
no suicidal, homicidal, or paranoid ideation, and he was 
oriented times four.  He had no memory impairment, and his 
insight and judgment were fair to good.  The Board concludes 
that his symptoms during the period in question were mild to 
moderate.  While he described himself as a loner, his primary 
work responsibilities allowed him to be on his own.  He did 
report some social isolation and problems getting along with 
his step-daughter.  However, his actual psychiatric symptoms 
do not reflect the degree of severity that would call for a 
rating in excess of 30 percent.  For example, occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect, speech impairment, 
panic attacks of more than once per week, difficulty in 
understanding complex commands, and memory impairment is not 
indicated.  Nor is impaired judgment or impaired abstract 
thinking.  His GAF score upon VA examination in 2000 reflects 
moderate symptoms and moderate difficulty in social and 
occupational functioning.  The 30 percent rating best 
represents this degree of psychiatric impairment.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 30 percent from 
August 30, 2000, through February 19, 2001.  

Now, the Board will address the period in question dated 
subsequent to the assignment of a temporary total rating 
which was in effect from February 20, 2001, through March 31, 
2001.  As noted earlier, after his release from the hospital, 
the veteran was assigned a 50 percent rating for PTSD as of 
April 1, 2001.  This is in excess of the 30 percent that the 
veteran was receiving just prior to his hospitalization.  It 
is his contention that his condition warrants a rating in 
excess of that rating.  

The Board's review of the pertinent evidence reflects that 
the veteran's condition had worsened at the time that he was 
hospitalized at the VA facility in early 2001.  This is 
evidenced by his GAF scores in February 2001 of 45 and 38.  
He was released in March 2001.  The question before the Board 
pertains to the degree of severity of his psychiatric 
symptoms subsequent to his release.  

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that since the 
veteran's release from the hospital and the assignment of a 
50 percent rating from April 1, 2001, the symptoms associated 
with the veteran's PTSD were consistent with the criteria for 
a 50 percent rating.

The medical evidence of record reflects that the veteran's 
PTSD has been characterized, primarily, by anxiety, depressed 
mood, sleep disturbance with combat related nightmares, 
intrusive recollections, some problems with memory and 
concentration, and limitations in social functioning and 
ability to maintain social relationships.  These symptoms are 
reflective of occupational and social impairment with no more 
than reduced reliability and productivity, the level of 
impairment contemplated in the currently assigned 50 percent 
disability rating.

At no point has the veteran's PTSD met the criteria for at 
least the next higher, 70 percent, evaluation.  As noted 
above, the 70 percent rating is warranted for occupational 
and social impairment with deficiencies in most areas, due to 
certain symptoms.  However, the medical evidence does not 
show that the veteran has obsessional rituals, intermittently 
illogical, obscure, or irrelevant speech, near continuous 
panic or depression that affects his ability to function 
independently, impaired impulse control, or other symptoms 
that are characteristic of the 70 percent rating.  The 
veteran has some documented symptoms of anxiety and 
depression, although these have not been shown to limit his 
ability to function independently.  Additionally, when 
examined in August 2001 and again in October 2004, the 
veteran was alert and oriented times four.  On both 
occasions, his thought processes were linear, and there was 
no evidence of psychosis.  In 2004, it was noted that he had 
good recent and remote memory and good recall.  His cognitive 
function was grossly intact.  

Specifically as regards the level of industrial impairment 
due to PTSD, the Board notes the veteran has continued to 
work throughout the periods in question.  The record reflects 
that after hospitalization, he was brought back into the 
office to work.  It is currently reported that he is slowly 
being release back out into the field.  The record does 
reflect, however, that there has been some increase in his 
inability to get along with others.  This was apparently 
brought on by his being exposed to others in his work 
environment.  It was recently noted that he had had some 
trouble at work, but it is noted that he continues to work 
for the same company as before hospitalization.  Thus, his at 
work problems were not significant enough for him to lose his 
job.  As indicated above, the rating criteria are intended to 
take both occupational and social impairment due to 
psychiatric disability into consideration.

As a final note, the Board points out that the veteran's GAF 
scores since his release from the hospital have ranged from 
55 in August 2001 to 62 and 65 in 2003 and 50 in 2004.  These 
ratings provide no basis for assignment of any higher 
evaluation for PTSD.  As noted earlier, a GAF score between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, and occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning.  Scores in the 60s show only mild 
symptoms.  The veteran meets these criteria as moderate 
difficulty is shown.  However, he does not exhibit most of 
the symptoms that are required for GAF scores between 41 and 
50.  Specifically, suicidal ideation was reported by the 
veteran but was not found on examination and he does not 
exhibit severe obsessional rituals or shoplift.  

Thus, the Board finds the preponderance of the evidence 
presents no basis for assignment of more than the current 50 
percent rating at any point since April 1, 2001.  Moreover, 
as the criteria for the next higher, 70 percent rating have 
not been met, it follows that the criteria for the maximum 
100 percent evaluation likewise are not met.  For all the 
foregoing reasons, the Board concludes that the claim for an 
initial rating in excess of 50 percent for PTSD from April 1, 
2001, must be denied.  

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, as to these claims but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Thus, the 
Board is unable to identify a reasonable basis for granting 
the veteran's claims.  Also considered was referral of the 
case for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), but the Board finds no basis for 
further action on this question as there are no circumstances 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD from August 30, 2000, to February 19, 2001, and in 
excess of 50 percent disabling from April, 2001, is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


